DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ziebold (2682893).  The reference to Ziebold discloses the recited telescopic bladder (20; fig 2; fig 3 shows the bladder made of nesting telescoping structure) with a noise reduction structure (col 1, lines 1-27 and col 2 lines 23-33 discuss the device is used to smooth out water hammer which is known in the art to have noise associated with it, therefore the device has a noise reduction structure), having an opening (in the bottom of 20 in fig 2 just above threaded connection 15), the rest of the telescopic bladder being hollow and closed (seen in fig 2); the telescopic bladder including a top plate (27; fig 2; col 3, lines 46-67) and a plurality of connected annular bodies (21,22; figs 2 and 3; col 3, lines 46-67 which are annular and connected together to form the bladder) extending from a periphery of the top plate toward the opening (seen in figs 2 and 3), the annular bodies having a continuous wavy cross-section (figs 2 and 3 show elements 21,22 are wavy in cross section); the annular bodies being telescopic using their structural characteristic (the wavy structure stacks in a telescopic manner as seen in fig 3); wherein an inner surface of at least some or all of the annular bodies is formed with at least one protrusion (35,37 are protrusions in 21,22; fig 3).  It is noted that the device is a surge arrestor to stop water hammer, and since water hammer is known in the art to involve noise, that the device is a noise reduction structure, however, if it is later argued that this is not actually noise reduction see the rejection below.
With respect to claim 2, the protrusion is in the shape of a strip, circle, triangle or polygon (the protrusions are rounded and in a ring shape to match the ring shape of the bladder, where such is defined as a bell shape to the housing and fig 1 shows the bell shape which would lead to a round cross-section and therefore a circle shape to the protrusion, specifically a circular ring).
	With respect to claim 6, an outer surface of the annular body is formed with a recess corresponding in position to the protrusion (fig 3 shows the protrusion 35,37 results in a corresponding recess in the top surface).
	With respect to claim 7, the protrusion of the annular body is arranged adjacent to an inner edge of the annular body (fig 3, protrusion 35 is located near the center portion of the annular body 21 and therefore adjacent to an inner edge of the annular body near 23 in fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziebold in view of Bauman (3605817).  The reference to Ziebold discloses the recited structure above and believed to anticipate the feature of having a noise reduction structure, however, should it be considered that arresting water hammer would not provide at least some noise reduction then the following covers the teaching of providing noise reduction structure to corrugations.   The reference to Bauman teaches that it is old and well known in the art to provide the walls of a corrugated structure with a plurality of protrusions (13 in fig 1; 46 in fig 4b which corresponds to indentations 45 in fig 4a) where the protrusions are provided in varying locations (figs 1, 4a, and 5 show different positions of the protrusions and/or the indentations on the outside of the bellows which extends into the interior of the bellows to form protrusions therein, fig 4b shows triangular protrusions at least), where such structures help reduce whistling in the corrugated or bellows structure which is thereby teaching reducing a noise such as whistling (col 5, lines 21-37).  It would have been obvious to one skilled in the art to modify the bellows structure of Ziebold by providing triangular or circular protrusions in specific locations in such a manner as to reduce whistling which would lead to a noise reduction structure as suggested by Bauman, which would provide additional noise reduction to the bellows structure by reducing any whistling caused by movement of the fluid inside of the corrugations which would make the device even quieter thereby reducing sound caused by the hammer and/or movement of fluid by the corrugations.
With respect to claim 2, the protrusion is in the shape of a strip, circle, triangle or polygon (the protrusions formed in fig 4b appear to be triangular shaped, and if such are actually shaped the same as the indentations 45 in fig 4a then such can also be circular in shape, and modification of Ziebold as set forth above would lead to the protrusions being circular or triangular in shape as such is covered by the teaching of providing the protrusions of specific shape set forth above).
With respect to claim 3, the protrusions of adjacent upper and lower ones of the annular bodies are arranged staggered relative to each other (the combination of Zeibold with the teachings of Bauman which shows in fig 4a,b different staggered orientations for the protrusions, this feature is taught by the combination of the teachings of Bauman with Ziebold as set forth above).
With respect to claim 4, the at least one protrusion of the annular body includes two protrusions arranged diagonally (the combination of Ziebold with the teachings of Bauman to provide the protrusions as taught by Bauman would lead to, as shown in figs 4a,b, protrusions which can be arranged along a diagonal and therefore at least two would be arranged diagonally as taught by the orientations shown in Bauman).
With respect to claim 5, the number of the at least one protrusion of the annular body is X, and the protrusions are arranged by an average angle obtained by dividing X into 360 degrees (the combination of Ziebold with the teachings of Bauman  to provide the protrusions spaced evenly around the interior as seen in fig 4b would meet this claim language when one skilled in the art used the teachings of Bauman by providing the protrusions in a desired pattern to meet the noise reduction function, and therefore taught by the combination above).
With respect to claim 6, an outer surface of the annular body is formed with a recess corresponding in position to the protrusion (the combination of Ziebold with the teachings of Bauman would lead to protrusions which correspond in position to the recesses formed in the outer portion of the bellows structure, where the protrusions 46 are seen in fig 4b and the corresponding recesses are seen as 45 in fig 4a, therefore the combination as taught above would meet this structure as well).
With respect to claim 7, the protrusion of the annular body is arranged adjacent to an inner edge of the annular body (the combination of Ziebold with the teachings of Bauman would lead to the protrusions being provided near the inner edge of the corrugations since the are shown in Bauman to be located near the inner edge of the corrugations as seen in either fig 1 or fig 4a which shows them located in the inward corrugations which would be the corrugations that extend into the center of the bladder structure and therefore would lead to the corresponding protrusions on the inside to be inside of the corrugations that extend inward and therefore an inner edge of the annular body, therefore the combination above would meet this structure as well when one skilled in the art used Bauman to locate the protrusions in such a way as to achieve noise reduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Boettner, Peters, Clement, Brannon, Shetler, and Pfleger disclosing state of the art bellows or corrugated structures, some with noise reduction structure, including protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH